PURCHASE AND SALE AGREEMENT

by and between

FORT NELSON APARTMENTS, L.L.C.,
A Delaware limited liability company

and

TRIPLE NET PROPERTIES,
A Virginia limited liability company

Property Name: The Heights
Location: Portsmouth, Virginia

Effective Date: December 10, 2007

1

TABLE OF CONTENTS

         
ARTICLE 1 - CERTAIN DEFINITIONS
    1  
ARTICLE 2 - SALE OF PROPERTY
    8  
ARTICLE 3 - PURCHASE PRICE
    9  
3.1Earnest Money Deposit.
    9  
3.1.1Payment of Deposit
    9  
3.1.2Applicable Terms; Failure to Make Deposit
    9  
3.2Cash at Closing.
    9  
ARTICLE 4 - TITLE MATTERS
    9  
4.1Title to Real Property.
    9  
4.2Title Defects.
    10  
4.2.1Buyer’s Objections to Title; Seller’s Obligations and Rights
    10  
4.2.2No New Exceptions
    11  
4.3Title Insurance.
    11  
ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY
    11  
5.1Buyer’s Due Diligence
    11  
5.1.1Access to Documents and the Property
    11  
5.1.2Limit on Government Contacts
    12  
5.2As-Is Sale.
    12  
5.3Termination of Agreement During Due Diligence Period.
    13  
5.4Buyer’s Certificate.
    13  
ARTICLE 6 - ADJUSTMENTS AND PRORATIONS
    14  
6.1Lease Rentals and Other Revenues.
    14  
6.1.1Rents
    14  
6.1.2Other Revenues
    15  
6.2Reimbursable Lease Expenses
    15  
6.3Real Estate and Personal Property Taxes
    15  
6.3.1Proration of Ad Valorem Taxes
    15  
6.3.2Insufficient Information
    16  
6.3.3Special Assessments
    16  
6.3.4Tenant Reimbursements
    16  
6.3.5Reassessment
    17  
6.4Other Property Operating Expenses
    17  
6.5Closing Costs
    17  
6.6Cash Security Deposits
    18  
6.7Apportionment Credit
    18  
6.8Delayed Adjustment; Delivery of Operating and Other Financial Statements
    18  
ARTICLE 7 - CLOSING
    18  
7.1Closing Date
    18  
7.2Title Transfer and Payment of Purchase Price
    19  
7.3Seller’s Closing Deliveries
    19  
7.4Buyer’s Closing Deliveries
    21  
ARTICLE 8 - CONDITIONS TO CLOSING
    22  
8.1Conditions to Seller’s Obligations
    22  
8.2Conditions to Buyer’s Obligations
    22  
8.3Waiver of Failure of Conditions Precedent
    23  
8.4Approvals not a Condition to Buyer’s Performance
    23  
ARTICLE 9 - REPRESENTATIONS AND WARRANTIES
    24  
9.1Buyer’s Representations
    24  
9.1.1Buyer’s Authorization
    24  
9.1.2Buyer’s Financial Condition
    24  
9.2Seller’s Representations
    24  
9.2.1Seller’s Authorization
    24  
9.2.2Seller’s Knowledge Representations
    25  
9.3General Provisions.
    27  
9.3.1No Representation as to Leases
    27  
9.3.2Seller’s Warranties Deemed Modified
    27  
9.3.3Breach of Seller’s Warranties prior to Closing
    28  
9.3.4Survival; Limitation on Seller’s Liability
    29  
ARTICLE 10 - COVENANTS
    29  
10.1Buyer’s Covenants
    29  
10.1.1Confidentiality
    29  
10.1.2Buyer’s Indemnity
    30  
10.2Seller’s Covenants
    30  
10.2.1Contracts
    30  
10.2.2Maintenance of Property
    31  
10.3Mutual Covenants.
    32  
10.3.1Publicity
    32  
10.3.2Brokers
    32  
10.3.3Tax Protests; Tax Refunds and Credits
    33  
10.3.4Survival
    33  
ARTICLE 11 - FAILURE OF CONDITIONS
    34  
11.1To Seller’s Obligations
    34  
11.2To Buyer’s Obligations
    34  
ARTICLE 12 - CONDEMNATION/CASUALTY
    34  
12.1Right to Terminate
    34  
12.2Allocation of Proceeds and Awards
    35  
12.3 Insurance
    35  
12.4Waiver
    35  
ARTICLE 13 - ESCROW PROVISIONS
    35  
ARTICLE 14 - LEASING MATTERS
    37  
14.1New Leases; Lease Modifications
    37  
14.2Lease Enforcement
    38  
14.3Lease Expenses
    38  
ARTICLE 15 - MISCELLANEOUS
    38  
15.1Buyer’s Assignment
    38  
15.2Designation Agreement
    38  
15.3Survival/Merger
    39  
15.4Integration; Waiver
    39  
15.5Governing Law
    39  
15.6Captions Not Binding; Exhibits
    40  
15.7Binding Effect
    40  
15.8Severability
    40  
15.9Notices
    40  
15.10 Counterparts
    42  
15.11 No Recordation
    42  
15.12 Additional Agreements; Further Assurances
    42  
15.13 Construction
    42  
15.14 ERISA
    42  
15.15 Maximum Aggregate Liability
    44  
15.16 Time of Essence
    45  
15.18 WAIVER OF JURY TRIAL
    45  
15.19 Facsimile Signatures
    45  

2

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
Exhibit I
Exhibit J-1
Exhibit J-2
  Legal Description
List of Contracts
Form of As-Is Certificate and Agreement
Form of Deed
Form of Bill of Sale
Form of Assignment of Leases
Form of Assignment of Intangible Property
Form of Notice to Tenants
Form of FIRPTA Affidavit
Form of Title Affidavit
Form of Gap Indemnity



      Exhibit K Notices of Litigation, Contract Defaults, Governmental
Violations and Lease Defaults



      Exhibit L List of Tenants

3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of the Effective Date by and between FORT NELSON APARTMENTS, L.L.C., a Delaware
limited liability company (“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

ARTICLE 1 — CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Access Agreement” shall mean that certain Property Access and Confidentiality
Agreement dated as of October 31, 2007, by and between Seller and Buyer.

“business day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires on a day which is not a business day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a business day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding business day.

“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by any Buyer’s
Representatives in connection with Buyer’s Due Diligence.

“Buyer’s Representatives” shall mean Buyer, its members, managers and its and
their officers, directors, employees, agents and representatives.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean December 21, 2007, as the same may be extended
pursuant to the express terms of this Agreement.

“Closing Documents” shall mean all documents and instruments executed and
delivered by Buyer or Seller pursuant to the terms of this Agreement or
otherwise in connection with the Transaction or this Agreement, including,
without limitation, the documents and instruments required pursuant to the terms
of Article 7.

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following: appraisals; budgets (other than the budget for the calendar
year in which the Closing occurs); strategic plans for the Real Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property (including
all contracts, subcontracts and agreements relating to the construction of any
unfinished tenant improvements) that are described in Exhibit B attached hereto
and incorporated herein by this reference, together with any additional
contracts, subcontracts and agreements entered into in accordance with the terms
of Subsection 10.2.1 hereof and as the same may be modified or terminated in
accordance with the terms of Subsection 10.2.1.

“deemed to know” (or words of similar import) shall have the following meaning:



  (a)   Buyer shall be “deemed to know” of the existence of a fact or
circumstance to the extent that:



  (i)   any Buyer’s Representative knows of such fact or circumstance, or



  (ii)   such fact or circumstance is disclosed by this Agreement, the Closing
Documents executed by Seller, the Documents, any estoppel certificate executed
by any tenant of the Property and delivered to any Buyer’s Representatives, or
any Buyer’s Reports.



  (b)   Buyer shall be “deemed to know” that any Seller’s Warranty is untrue,
inaccurate or incorrect to the extent that:



  (i)   any Buyer’s Representative has knowledge of information which is
inconsistent with such Seller’s Warranty, or



  (ii)   this Agreement, the Closing Documents executed by Seller, the
Documents, any estoppel certificate executed by any tenant of the Property and
delivered to any Buyer’s Representatives, or any Buyer’s Reports contains
information which is inconsistent with such Seller’s Warranty.

“Deposit” shall mean, collectively, the First Deposit, Second Deposit and
Extension Deposit (if the Extension Deposit is made).

“Designated Representatives” shall mean Joanna Mulford and Daniel Aston, as
representatives of Seller.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that any of the Seller Parties deliver or make available
to any Buyer’s Representatives prior to Closing or which are otherwise obtained
by any Buyer’s Representatives prior to Closing, including, but not limited to,
the Title Commitment, the Survey, the Title Documents, and the Property
Documents.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring at 5:00 p.m. Eastern Time on December 6, 2007.

“Effective Date” shall mean December 10, 2007.

“Escrow Agent” shall mean Pioneer Title Company, One Columbus Center, Suite 400,
Virginia Beach, Virginia, 23462, Attention: Kris Cates, (757) 671-7413,
kcates@titleassistance.com, in its capacity as escrow agent.

“Escrow Deposit” is defined in Section 13.1.

“Extension Deposit” shall mean the sum of Two Hundred Thousand Dollars
($200,000).

“First Deposit” shall mean the sum of One Hundred Thousand Dollars
($100,000.00).

“Intangible Property” shall mean, collectively, Seller’s interest in and to all
of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller:



  (a)   the Contracts; and



  (b)   to the extent that the same are in effect as of the Closing Date, any
licenses, permits and other written authorizations necessary for the use,
operation or ownership of the Real Property; and



  (c)   any guaranties and warranties in effect with respect to any portion of
the Real Property or the Personal Property as of the Closing Date.

“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean all leases for tenants of the Real Property on the Closing
Date (including, without limitation, all New Leases).

“Liabilities” shall mean, collectively, any and all losses, costs, damages,
claims, liabilities, expenses, demands or obligations of any kind or nature
whatsoever.

“Major Casualty/Condemnation” shall mean:



  (a)   any condemnation or eminent domain proceedings that occurs after the
date hereof, if and only if the portion of the Property that is the subject of
such proceedings has a value in excess of One Million Dollars ($1,000,000), as
reasonably determined by Seller; and



  (b)   any casualty that occurs after the date hereof, if and only if either
(i) the casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (ii) the
portion of the Property that is damaged or destroyed has a cost of repair that
is in excess One Million Dollars ($1,000,000), as reasonably determined by
Seller.

“New Leases” shall mean, collectively, any lease for space at the Property
entered into between the Effective Date and the Closing Date.

“Owner’s Title Policy” shall mean an ALTA owner’s title insurance policy (or
such other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located), in the amount of the Purchase
Price.

“Permitted Exceptions” shall mean and include all of the following:
(a) applicable zoning and building ordinances and land use regulations, (b) any
deed, easement, restriction, covenant or other matter affecting title to the
Property caused or created by Seller in accordance with and subject to the terms
of Subsection 4.2.2, (c) the lien of taxes and assessments not yet due and
payable, (d) any exceptions caused by any Buyer’s Representative, (e) such other
exceptions as are set forth in the Owner’s Title Policy, (f) the rights of the
tenants under the Leases, (g) any matters about which Buyer knows or is deemed
to know prior to the expiration of the Due Diligence Period to the extent Buyer
fails to timely object to such matter under Subsection 4.2.1 and (h) any matters
deemed to constitute additional Permitted Exceptions under Subsection 4.2.1
hereof.

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, and (b) all books, records and
files of Seller relating to the Real Property or the Leases, but specifically
excluding from the items described in both clauses (a) and (b), any Confidential
Materials and any computer software that is licensed to Seller.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; and (d) the
Intangible Property.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property.

“Prudential” shall mean The Prudential Insurance Company of America, a New
Jersey corporation.

“Purchase Price” shall mean the sum of Seventeen Million Dollars
($17,000,000.00).

“Real Property” shall mean that certain parcel of real estate located in
Portsmouth, Virginia and legally described in Exhibit A attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including all of Seller’s right,
title and interest, if any, in and to all rights-of-way, open or proposed
streets, alleys, easements, strips or gores of land adjacent thereto; provided,
however, that in the event of any condemnation or casualty that occurs after the
date hereof, the term “Real Property” shall not include any of the foregoing
that is destroyed or taken as a result of any such condemnation proceeding.

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Owner’s Title Policy for the benefit of Buyer, without any
additional cost to Buyer, whether such removal or insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise.

“Rents” shall mean all base rents, percentage rents, additional rent and any tax
and operating expense reimbursements and escalations due from the tenants of the
Property under the Leases.

“Required Exceptions” shall mean, collectively, the following:



  (a)   any Title Objections to the extent (and only to the extent) that the
same (i) have not been caused by any Buyer’s Representatives, and
(ii) constitute any of the following:



  (A)   liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes) (“Monetary Liens”) that are created as
a result of the intentional acts or omissions of Seller or otherwise arise by,
through or under Seller, but not if such liens were caused by any Buyer’s
Representatives; or



  (B)   liens or encumbrances other than Monetary Liens created by Seller or its
agents and affiliates after the date of this Agreement in violation of
Subsection 4.2.2.



  (b)   any exception to title that Seller has specifically agreed in writing to
Remove pursuant to the terms of Section 4.2.1(b).

“Second Deposit” shall mean the sum of Three Hundred Thousand Dollars
($300,000.00).

“Seller-Allocated Amounts” shall mean, collectively:



  (a)   with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs after the date hereof,
(i) the costs, expenses and fees, including reasonable attorneys’ fees, expenses
and disbursements, incurred by Seller after the Closing Date in connection with
obtaining payment of any award or proceeds in connection with any such
condemnation or eminent domain proceedings, and (ii) any portion of any such
award or proceeds that is allocable to loss of use of the Property prior to
Closing; and

(b) with respect to any casualty to any portion of the Property that occurs
after the date hereof, (i) the costs, expenses and fees, including reasonable
attorneys’ fees, expenses and disbursements, incurred by Seller after the
Closing Date in connection with the negotiation and/or settlement of any
casualty claim with an insurer with respect to the Property and (ii) the
proceeds of any rental loss, business interruption or similar insurance that are
allocable to the period prior to the Closing Date.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager; (e) any direct or
indirect owner of any beneficial interest in Seller, including without
limitation, Prudential; (f) any officer, director, employee, or agent of Seller,
its counsel, Seller’s Broker, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller; and (g) any other entity or
individual affiliated or related in any way to any of the foregoing.

“Seller’s Broker” shall mean Cushman & Wakefield.

“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of the Seller’s Warranties.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and the Closing Documents executed by Seller, as such
representations and warranties may be deemed modified or waived by Buyer
pursuant to the terms of this Agreement.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State in which the Property is located.

“Tax Year” shall mean the year period commencing on July 1, 2007 and ending on
June 30, 2008, being the real estate tax year for the city in which the Property
is located.

“Title Commitment” shall mean a commitment to issue an owner’s policy of title
insurance with respect to the Property issued by the Title Company.

“Title Company” shall mean Pioneer Title Company, as agent for Chicago Title
Insurance Company.

“Title Documents” shall mean all documents referred to on Schedule B of the
Title Commitment as exceptions to coverage.

“Title Objections” shall mean any exceptions to title to which Buyer is entitled
and timely objects in accordance with the terms of Subsection 4.2.1(a).

      “Transaction” shall mean the transaction contemplated by this Agreement.
 

ARTICLE 2 -
  SALE OF PROPERTY

Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Closing Documents, all of Seller’s right, title and interest in and to the
Property.

ARTICLE 3 — PURCHASE PRICE

In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement. The
Purchase Price shall be paid as follows:



3.1   Earnest Money Deposit.



  3.1.1   Payment of Deposit. Upon the full and final execution of this
Agreement and as a condition precedent to the effectiveness of this Agreement,
Buyer shall deposit the First Deposit with Escrow Agent. The First Deposit
(i) shall be made in immediately available funds, and shall be invested in
government insured interest-bearing instruments reasonably satisfactory to both
Buyer and Seller, (ii) shall be deemed earned by Seller upon Seller’s execution
of the Sale Agreement, and (iii) shall be non-refundable to Buyer under all
circumstances, save and except a default by Seller under this Agreement, a
failure of any condition set forth in Section 8.2, or a casualty or condemnation
that results in a termination of this Agreement pursuant to Article 12. If Buyer
terminates this Agreement prior to the expiration of the Due Diligence Period as
set forth in Section 5.3, Escrow Agent shall immediately disburse the First
Deposit to Seller without the need of any further action by Buyer or Seller. In
addition, no later than the expiration of the Due Diligence Period (provided
that this Agreement is not sooner terminated in accordance with the terms
hereof), and as a condition to the continued effectiveness of this Agreement,
Buyer shall deposit the Second Deposit with Escrow Agent. The Second Deposit
shall be made in immediately available funds, shall be invested in government
insured interest-bearing instruments reasonably satisfactory to both Buyer and
Seller and shall be non-refundable to Buyer (other than for a default by Seller
under this Agreement, the failure of any condition set forth in Section 8.2, a
casualty or condemnation that results in a termination of this Agreement
pursuant to Article 12, or Buyer’s termination of this Agreement prior to the
expiration of the Due Diligence Period). In addition, if Buyer elects to extend
the Closing Date pursuant to Section 7.1, Buyer shall deposit the Extension
Deposit with Escrow Agent simultaneously with Buyer’s delivery of the Closing
Extension Notice (as defined in Section 7.1) to Seller. Upon receipt of the
Extension Deposit, Escrow Agent shall immediately pay the Deposit to Seller in
immediately available funds by wire transfer without the need of any further
action by Buyer or Seller and the Deposit shall be non-refundable to Buyer
(other than for a default by Seller under this Agreement, the failure of any
condition set forth in Section 8.2, a casualty or condemnation that results in a
termination of this Agreement pursuant to Article 12).



  3.1.2   Applicable Terms; Failure to Make Deposit. Except as expressly
otherwise set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date and shall otherwise be held and delivered by Escrow
Agent in accordance with the provisions of Article 13. Notwithstanding any
provision in this Agreement to the contrary, if Buyer fails to timely make the
Deposit as provided herein, Buyer shall be deemed to have elected to terminate
this Agreement and the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement.



3.2   Cash at Closing. On the Closing Date, Buyer shall (a) pay or cause to be
paid to Seller an amount equal to the balance of the Purchase Price in
immediately available funds by wire transfer as more particularly set forth in
Section 7.2, as prorated and adjusted as set forth in Article 6, Section 7.2, or
as otherwise provided under this Agreement, and (b) cause the Escrow Agent to
simultaneously pay the Deposit to Seller in immediately available funds by wire
transfer as more particularly set forth in Section 7.2 if the Deposit was not
previously released to Seller pursuant to Section 3.1.1.

ARTICLE 4 — TITLE MATTERS



4.1   Title to Real Property. Buyer shall use commercially reasonable efforts to
obtain the Title Commitment, copies of all of the Title Documents, and the
Survey as soon as reasonably practicable after the date hereof. Buyer shall
notify Seller when it receives any of the aforementioned documents and shall
promptly furnish Seller copies of the same.

              4.2   Title Defects.      
 
    4.2.1     Buyer’s Objections to Title; Seller’s Obligations and Rights.
 
           



  (a)   Prior to the expiration of the Due Diligence Period, Buyer shall have
the right to object in writing to any title matters that appear on the Title
Commitment, the Survey, and any supplemental title reports or updates to the
Title Commitment (whether or not such matters constitute Permitted Exceptions).
In addition, after the expiration of the Due Diligence Period, Buyer shall have
the right to object in writing to any title matters which are not Permitted
Exceptions and which materially adversely affect Buyer’s title to the Real
Property that may first appear on any supplemental title reports or updates to
the Title Commitment or Survey issued after the expiration of the Due Diligence
Period so long as such objection is made by Buyer within five (5) business days
after Buyer becomes aware of the same (but, in any event, prior to the Closing
Date). Unless Buyer is entitled to and timely objects to such title matters, all
such title matters shall be deemed to constitute additional Permitted
Exceptions.



  (b)   To the extent that any Title Objections do not constitute Required
Exceptions, Seller may elect (but shall not be obligated) to Remove or cause to
be Removed any such Title Objections and Seller shall notify Buyer in writing
within five (5) business days after receipt of Buyer’s notice of Title
Objections (but, in any event, prior to the Closing Date) whether Seller elects
to Remove the same. Failure of Seller to respond in writing within such period
shall be deemed an election by Seller not to Remove such Title Objections. Any
Title Objection that Seller elects in writing to Remove shall be deemed a
Required Exception. If Seller elects not to Remove one or more Title Objections,
then, within five (5) business days after Seller’s election (but, in any event,
prior to the Closing Date), Buyer may elect in writing to either (i) terminate
this Agreement, in which event the First Deposit shall be paid to Seller and the
Second Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (ii) waive such Title Objections
and proceed to Closing. Failure of Buyer to respond in writing within such
period shall be deemed an election by Buyer to waive such Title Objections and
proceed to Closing. Any such Title Objection so waived (or deemed waived) by
Buyer shall be deemed to constitute a Permitted Exception and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price.



  (c)   If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at Closing, Remove or cause to be Removed any
Required Exceptions. Seller may use any portion of the Purchase Price to satisfy
any Required Exceptions that exist as of the Closing Date, provided Seller shall
cause the Title Company to Remove the same. If Seller is unable to Remove any
Required Exceptions prior to the Closing, Buyer may at Closing elect to either
(a) terminate this Agreement, in which event the First Deposit shall be paid to
Seller and the Second Deposit shall be paid to Buyer and, thereafter, the
parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(b) accept such exceptions to title and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price.



  (d)   Seller shall be entitled to a reasonable adjournment of the Closing (not
to exceed forty-five (45) days) for the purpose of the Removal of any exceptions
to title.



  4.2.2   No New Exceptions. From and after the date hereof, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property unless Buyer has received a true, correct and complete
copy thereof and has approved the same in advance, in writing. If Buyer fails to
object in writing to any such proposed instrument within five (5) business days
after receipt of the aforementioned notice, Buyer shall be deemed to have
approved the proposed instrument. Buyer’s consent shall not be unreasonably
withheld, conditioned or delayed with respect to any such instrument that is
proposed prior to the expiration of the Due Diligence Period. Buyer, in its sole
and absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such instrument that is proposed between the expiration of the
Due Diligence Period and the Closing.



4.3   Title Insurance. At Closing, the Title Company shall issue the Owner’s
Title Policy to Buyer, insuring that fee simple title to the Real Property is
vested in Buyer subject only to the Permitted Exceptions. Buyer shall be
entitled to request that the Title Company provide such endorsements (or
amendments) to the Owner’s Title Policy as Buyer may reasonably require,
provided that (a) such endorsements (or amendments) shall be at no cost to, and
shall impose no additional liability on, Seller, (b) Buyer’s obligations under
this Agreement shall not be conditioned upon Buyer’s ability to obtain such
endorsements and, if Buyer is unable to obtain such endorsements, Buyer shall
nevertheless be obligated to proceed to close the Transaction without reduction
of or set off against the Purchase Price, and (c) the Closing shall not be
delayed as a result of Buyer’s request.

      ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY
5.1
  Buyer’s Due Diligence.
 
   



  5.1.1   Access to Documents and the Property. Commencing prior to the date
hereof and continuing to the Closing Date, Seller has and will continue to make
or cause to be made available to Buyer for copying, at Buyer’s sole cost and
expense, on-site property files of Seller and Seller’s property manager as well
as those files of Seller located at Roseland Property Company, 450 Court Street,
Portsmouth, Virginia 23704 (other than Confidential Materials). In addition,
commencing prior to the date hereof and continuing to the Closing Date, Seller
has and will continue to allow Buyer’s Representatives access to the Property
upon reasonable prior notice at reasonable times provided (a) access to the
Property shall be during normal working hours upon at least one business day’s
notice to Seller and/or Seller’s agent, Drew White, Phone: 703-286-3001; Fax:
703-847-2797; (b) Buyer shall provide to Seller in advance the names, addresses
and scope of work for each consultant, contractor and agent who will be
conducting Due Diligence at the Property; (c) Buyer’s access and investigations
shall not unreasonably interfere with the operation of the Property or the
rights of tenants; (d) Buyer shall not contact any tenant of the Property
without Seller’s prior written consent, which Seller may withhold in Seller’s
sole discretion; and (e) no invasive or destructive testing shall be conducted
without Seller’s prior written consent, which Seller may withhold in Seller’s
sole discretion, and Seller or its designated representatives shall have the
right to be present during any physical testing of the Property by Buyer. Buyer
shall deliver promptly to Seller copies of all Buyer’s Reports. Buyer shall
repair promptly any physical damage to the Property caused by its Due Diligence
and shall restore the Property to substantially the condition as it existed
immediately prior to such Due Diligence. Buyer shall indemnify, defend, and hold
each of the Seller Parties harmless from and against, any and all losses, costs,
damages, claims, liabilities, expenses, demands or obligations, of any kind or
nature whatsoever (including reasonable attorneys’ fees, expenses and
disbursements) arising out of or resulting from the entry on the Property and/or
the conduct of any Due Diligence by Buyer’s Representatives at any time prior to
Closing; provided, however, that Buyer’s obligations under the foregoing
indemnity shall not apply to the discovery of a pre-existing environmental or
physical condition at the Property. Buyer shall obtain and maintain Commercial
General Liability Insurance on an “occurrence” basis, covering Buyer’s
activities on or about the Property, including (i) Protective Liability,
(ii) Products/Completed Operations Liability, (iii) Broad Form Property Damage
Liability, and (iv) Contractual Liability (which includes, without limitation,
coverage for the indemnity and hold harmless agreement set forth in Article 4),
against claims for bodily injury, personal injury (with employee and contractual
exclusions deleted), property damage and death, with a combined single limit of
not less than One Million Dollars ($1,000,000) per occurrence, and in aggregate,
with aggregate limits of liability applying separately to Products/Completed
Operations and all other general liability coverages combined. Each liability
policy shall be written on an “occurrence” basis, if available. If any such
policy is not available on an “occurrence” basis, and such policy is written on
a “claims made” basis, such policy shall be subject to Seller’s prior written
approval, not to be unreasonably withheld, conditioned or delayed. Each policy
must be written so that the effective (or retroactive) date of the policy is
prior to the date of Buyer’s first access to the Property. Any such “claims
made” basis policy shall be maintained until the expiration of any applicable
statute of limitations, but in any event for a period of not less than one
(1) year following the date of this Agreement. Buyer, upon Seller’s written
request, shall furnish Seller with (a) certificates showing that all insurance
is being maintained as required herein, and (b) endorsements naming the
following entities as additional insureds under such policies: Seller and
Seller’s Broker. Within ten (10) days after Seller’s written request, Buyer
shall furnish Seller with a copy of all policies of insurance being maintained
as required herein (including, without limitation, the exclusions and
endorsements to each such policy) and a letter from the carrier(s) of such
policies certifying that such copies constitute true and complete copies of such
policies. If any such insurance policy expires before the termination of Buyer’s
obligation to carry such insurance pursuant to this Agreement, Seller shall be
provided with renewal certificates or binders not less than fifteen (15) days
prior to such expiration together with evidence of the payment of premiums
thereon. Each such certificate of insurance shall contain a provision that the
coverage afforded under such policies will not be canceled or modified until at
least thirty (30) days prior written notice has been given to Seller.



  5.1.2   Limit on Government Contacts. Notwithstanding any provision in this
Agreement to the contrary, except in connection with the preparation of a
so-called “Phase I” environmental report with respect to the Property, Buyer’s
Representatives shall not contact any governmental official or representative
regarding hazardous materials on or the environmental condition of the Property
without Seller’s prior written consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed. In addition, if Seller’s consent
is obtained by Buyer, Seller shall be entitled to receive at least five (5) days
prior written notice of the intended contact and to have a representative
present when any Buyer’s Representatives has any such contact with any
governmental official or representative.



  5.1.3   Other Due Diligence Obligations of Buyer. All inspections by Buyer’s
Representatives shall be at Buyer’s sole expense and shall be in accordance with
applicable Laws, including without limitation, Laws relating to worker safety
and the proper disposal of discarded materials. Buyer shall cause each of
Buyer’s Representatives to be aware of the terms of this Agreement as it relates
to the conduct of Buyer’s Due Diligence and the obligations of such parties
hereunder.



  5.1.4   Waiver and Release. Buyer, for itself and all of the other Buyer
Parties, hereby waives and releases Seller and each of the Seller Parties from
all claims resulting directly or indirectly from access to, entrance upon, or
inspection of the Property by the Buyer’s Representatives, except as may arise
in connection with the gross negligence or willful misconduct of Seller or any
of the Seller Parties. The provisions of this Section 5.1.4 shall survive the
termination of this Agreement.



5.2   As-Is Sale. Buyer acknowledges and agrees as follows:



  (a)   During the Due Diligence Period, subject to the terms of the Access
Agreement and this Agreement, Buyer has conducted, and shall continue to
conduct, or has waived its right to conduct, such Due Diligence as Buyer has
deemed or shall deem necessary or appropriate.



  (b)   Except for Seller’s Warranties, the Property shall be sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price,
subject to prorations and adjustments as required hereunder.



  (c)   Except for Seller’s Warranties, none of the Seller Parties have or shall
be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property, any matter set forth, contained or addressed
in the Documents (including, but not limited to, the accuracy and completeness
thereof) or the results of Buyer’s Due Diligence.



  (d)   Except for Seller’s Warranties, Buyer shall independently confirm to its
satisfaction all information that it considers material to its purchase of the
Property or the Transaction.

In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities, to the extent expressly discharged herein and
under the certificate attached hereto as Exhibit C.



5.3   Termination of Agreement During Due Diligence Period. If Buyer, in its
sole and absolute discretion, is not satisfied with the results of its Due
Diligence during the Due Diligence Period, or for any reason whatsoever, Buyer
may terminate this Agreement by written notice to Seller at any time prior to
the expiration of the Due Diligence Period, and, in the event of such
termination, neither Seller nor Buyer shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement,
the First Deposit shall be paid to Seller and the Second Deposit shall be paid
to Buyer. In the event Buyer fails to terminate this Agreement prior to the
expiration of the Due Diligence Period, Buyer shall be deemed to have waived its
rights to terminate this Agreement under and in accordance with this Article 5.
Buyer and Seller each acknowledge and agree that although Buyer may continue to
conduct Due Diligence after the Due Diligence Period, Buyer does not have the
right to terminate this Agreement after the Due Diligence Period pursuant to
this Article 5 and the First Deposit and Second Deposit are non-refundable to
Buyer as and to the extent set forth in Section 3.1.1.



5.4   Buyer’s Certificate. Buyer shall deliver to Seller at the Closing, a
certificate in the form of Exhibit C attached hereto and incorporated herein by
this reference.



5.5   Access Agreement. The Access Agreement is hereby terminated and superceded
by the terms of this Agreement and Buyer and Seller shall have no obligations
thereunder except for those obligations that expressly survive the termination
of the Access Agreement.

      ARTICLE 6 - ADJUSTMENTS AND PRORATIONS The following adjustments and
prorations shall be made at Closing:

6.1
  Lease Rentals and Other Revenues.
 
   



  6.1.1   Rents. All collected Rents shall be prorated between Seller and Buyer
as of the day prior to the Closing Date. Seller shall be entitled to all Rents
attributable to any period to but not including the Closing Date. Buyer shall be
entitled to all Rents attributable to any period on and after the Closing Date.
Subject to Section 6.1.3 below, Rents not collected as of the Closing Date shall
not be prorated at the time of Closing.



  6.1.2   Other Revenues. Revenues from Property operations (other than Rents
(which shall be prorated as provided in Subsection 6.1.1), security deposits
(which will be apportioned as provided in Section 6.6), and pre-paid
installments or other payments under Contracts that are actually collected shall
be prorated between Buyer and Seller as of 12:01 a.m. on the Closing Date.
Seller shall be entitled to all such revenues attributable to any period to but
not including the Closing Date and Buyer shall be entitled to all such revenues
attributable to any period on and after the Closing Date.



  6.1.3   Post-Closing Collections. After Closing, Buyer shall make a good faith
effort to collect any Rents or other revenues not collected as of the Closing
Date on Seller’s behalf and to tender the same to Seller upon receipt; provided,
however, that all Rents collected by Buyer on or after the Closing Date shall
first be applied to all amounts due under the applicable Lease at the time of
collection (i.e., current Rents and sums due Buyer as the current owner and
landlord) with the balance (if any) payable to Seller, but only to the extent of
amounts delinquent and actually due Seller. Buyer shall not have an exclusive
right to collect the sums due Seller under the Leases or other revenue due
Seller with respect to the period prior to Closing, and Seller hereby retains
its rights to pursue claims against any tenant under the Leases or other party
for sums due with respect to periods prior to the Closing Date (including,
without limitation, any percentage rent that may be due with respect to any
period of time prior to Closing, regardless of when the same is to be paid to
the owner of the Property pursuant to the terms of the applicable Lease);
provided, however, that with respect to any legal proceedings against any tenant
under a Lease, Seller (a) shall be required to notify Buyer in writing of its
intention to commence or pursue such legal proceedings; (b) shall only be
permitted to commence or pursue any legal proceedings after the date which is
three (3) months after Closing; and (c) shall not be permitted to commence or
pursue any legal proceedings against any tenant seeking eviction of such tenant
or the termination of the underlying Lease. The terms of this Section 6.1.3
shall survive the Closing and not be merged therein.



6.2   Reserved.



6.3   Real Estate and Personal Property Taxes.



  6.3.1   Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate ad
valorem real estate and personal property taxes for the Property that are
actually due and payable during Closing Tax Year, regardless of the year for
which such taxes are assessed. There shall be no proration of ad valorem real
estate or personal property taxes other than as set forth hereinabove and, as
between Buyer and Seller, subject to this Section 6.3, Buyer agrees that it
shall be solely responsible for all such ad valorem real estate and personal
property taxes due and payable after the Closing. Because ad valorem real estate
taxes and personal property taxes are paid quarterly throughout the Closing Tax
Year with the next such quarterly payment being due on December 31, 2007, the
proration of the ad valorem real estate and personal property taxes actually due
and payable during the Closing Tax Year shall be calculated as follows:



  (a)   Seller shall be responsible for that portion of such taxes equal to
(i) the total such taxes due and payable between October 1, 2007 and
December 31, 2007 (the “Payment Period”), multiplied by (ii) a fraction, the
numerator of which shall be the number of days in the Payment Period prior to
the Closing Date, and the denominator of which shall be 365; and



  (b)   Buyer shall be responsible for that portion of such taxes equal to
(i) the total such taxes due and payable during the Payment Period, multiplied
by (ii) a fraction, the numerator of which shall be the number of days in the
Payment Period subsequent to and including the Closing Date, and the denominator
of which shall be 365.



  6.3.2   Insufficient Information. If, at Closing, the real estate and/or
personal property tax rate and assessments have not been set for the taxes due
and payable during the Closing Tax Year, then the proration of such taxes shall
be based upon the rate and assessments for the preceding Tax Year, and such
proration shall be adjusted between Seller and Buyer after Closing upon
presentation of written evidence that the actual taxes due and payable during
the Closing Tax Year differ from the amounts used at Closing and in accordance
with the provisions of Section 6.8.

     
6.3.3
  Special Assessments. Intentionally Deleted.
 
   
6.3.4
  Tenant Reimbursements. Intentionally Deleted.
 
   
6.3.5
  Reassessment. Intentionally Deleted.
 
   



6.4   Other Property Operating Expenses. Operating expenses for the Property
shall be prorated as of 12:01 a.m. on the Closing Date. Seller shall pay all
utility charges and other operating expenses attributable to the Property to,
but not including the Closing Date (except for those utility charges and
operating expenses payable by tenants in accordance with the Leases) and Buyer
shall pay all utility charges and other operating expenses attributable to the
Property on or after the Closing Date. To the extent that the amount of actual
consumption of any utility services is not determined prior to the Closing Date,
a proration shall be made at Closing based on the last available reading and
post-closing adjustments between Buyer and Seller shall be made within twenty
(20) days of the date that actual consumption for such pre-closing period is
determined, which obligation shall survive the Closing and not be merged
therein. Seller shall not assign to Buyer any deposits which Seller has with any
of the utility services or companies servicing the Property. Buyer shall arrange
with such services and companies to have accounts opened in Buyer’s name
beginning at 12:01 a.m. on the Closing Date.



6.5   Closing Costs. Buyer shall pay the following costs and expenses associated
with the Transaction: (a) all premiums and charges of the Title Company for the
Title Commitment and the Owner’s Title Policy (including endorsements), (b) the
cost of preparing the Survey, (c) all recording and filing charges in connection
with the instrument by which Seller conveys the Property, (d) one-half of all
escrow or closing charges, (e) the so-called “Grantee’s tax” applicable to the
transfer of the Property, (f) all costs of Buyer’s Due Diligence, including fees
due its consultants and attorneys, and (g) all lenders’ fees related to any
financing to be obtained by Buyer. Seller shall pay the following costs and
expenses associated with the Transaction: (i) the so-called “Grantor’s tax”
applicable to the transfer of the Property, (ii) any bulk sales tax or personal
property tax applicable to the transfer of the Property (iii) the commission due
Seller’s Broker, (iv) all fees due its attorneys, and (v) all costs incurred in
connection with causing the Title Company to Remove any Required Exceptions. The
obligations of the parties under this Section 6.5 shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.



6.6   Cash Security Deposits. To the extent that Seller has collected from any
tenant any deposits or fees in addition to security deposits (including, without
limitation, pet fees), Seller shall retain any such deposits or fees that are
non-refundable, and any refundable deposits or fees shall be transferred to
Buyer in the form of a credit at Closing.



6.7   Apportionment Credit. In the event the apportionments to be made at the
Closing result in a credit balance (a) to Buyer, such sum shall be paid at the
Closing by giving Buyer a credit against the Purchase Price in the amount of
such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller at the Closing by wire transfer of immediately available funds to the
account or accounts to be designated by Seller for the payment of the Purchase
Price.



6.8   Delayed Adjustment; Delivery of Operating and Other Financial Statements.
If at any time following the Closing Date, the amount of an item listed in any
section of this Article 6, as shown on the Closing Statement (as hereinafter
defined) at Closing, shall prove to be incorrect (whether as a result of an
error in calculation or a lack of complete and accurate information as of the
Closing) or otherwise require adjustment as a result of any year-end or periodic
reconciliations of reimbursable operating expenses or tax payments by a tenant
under a Lease, the party owing money as a result of such error or adjustment
shall promptly pay to the other party the sum necessary to correct such error or
make such adjustment upon receipt of written proof of the same, provided that
such proof is received by the party from whom payment is to be made on or before
ninety (90) days after Closing (such period being referred to herein as the
“Post Closing Adjustment Period”). In order to enable Seller to determine
whether any such delayed adjustment is necessary, Buyer shall provide to Seller
current operating and financial statements for the Property and copies of any
correspondence and statements sent to tenants in connection with any
reconciliation promptly after the same are prepared, but, in any event, no later
than the date one (1) month prior to the expiration of the Post-Closing
Adjustment Period. The provisions of this Section 6.8 shall survive the Closing
and not be merged therein.

ARTICLE 7 — CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:



7.1   Closing Date. Closing shall occur on the Closing Date, or earlier on a
date mutually acceptable to the parties, by an escrow-style closing through the
Escrow Agent. Buyer shall have the right, by delivery of written notice to
Seller no less than two (2) days prior to the Closing Date (the “Closing
Extension Notice”) , to extend the Closing Date to December 27, 2007. Time is of
the essence with respect to the delivery of the Closing Extension Notice and the
Closing.



7.2   Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the Property to Buyer upon confirmation of receipt of the Purchase
Price by the Escrow Agent as set forth below. Provided all conditions precedent
to Buyer’s obligations hereunder have been satisfied, Buyer agrees to pay the
amount specified in Article 3 by causing the Escrow Agent to deposit the same in
Seller’s designated account by 3:00p.m. Eastern Time on the Closing Date. In
addition, for each full or partial day after 3:00p.m. Eastern Time on the
Closing Date that Seller has not received in its account the payment specified
in Article 3 and Seller is unable to payoff its lender, Buyer shall pay to
Seller at Closing (and as a condition thereto) the greater of (a) an amount
equal to one (1) day’s interest on the unpaid funds at the rate per annum equal
to the “prime rate” as such rate is reported in the “Money Rates” section of The
Wall Street Journal, as published and distributed in New York, New York, in
effect from time to time, and (b) an amount equal to the per diem proration for
one (1) day. Notwithstanding the foregoing, Seller shall have the right to
terminate this Agreement at any time if such payment is not received in Seller’s
designated account by 12:00 noon Eastern Time on the day following the Closing
Date.



7.3   Seller’s Closing Deliveries. At Closing, Seller shall deliver or cause to
be delivered the following:



  (a)   Deed. A special warranty deed in the form of Exhibit D attached hereto
and incorporated herein by this reference (“Deed”) executed and acknowledged by
Seller.



  (b)   Bill of Sale. A bill of sale in the form of Exhibit E attached hereto
and incorporated herein by this reference (“Bill of Sale”) executed by Seller.



  (c)   Assignment of Tenant Leases. An assignment and assumption of the Leases,
in the form of Exhibit F attached hereto and incorporated herein by this
reference (“Assignment of Leases”) executed by Seller.



  (d)   Assignment of Intangible Property. An assignment and assumption of the
Intangible Property in the form of Exhibit G attached hereto and incorporated
herein by this reference (“Assignment of Intangible Property”) executed by
Seller.



  (e)   Notice to Tenants. A single form letter in the form of Exhibit H
attached hereto and incorporated herein by this reference, executed by Seller,
duplicate copies of which shall be sent by Buyer after Closing to each tenant
under the Leases.



  (f)   Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit I attached hereto and incorporated herein by this reference, as
required by Section 1445 of the Internal Revenue Code, executed by Seller.



  (g)   Evidence of Authority. A certificate of Seller evidencing the due
authorization of Seller to sell the Property and Seller’s execution of this
Agreement and the Closing Documents required to be delivered by Seller.



  (h)   Other Documents. A title affidavit in the form of Exhibit J-1 attached
hereto and incorporated herein by this reference, a gap indemnity in the form of
Exhibit J-2 attached hereto and incorporated herein by this reference, and such
other documents as may be reasonably required by the Title Company or as may be
agreed upon by Seller and Buyer to consummate the Transaction.



  (i)   Letters of Credit as Tenant Security Deposits. With respect to any
security deposits which are letters of credit, Seller shall, if the same may be
assigned or quitclaimed by Seller, (i) deliver to Buyer at the Closing such
letters of credit, (ii) execute and deliver such other instruments as the
issuers of such letters of credit shall reasonably require, and (iii) cooperate
with Buyer to change the named beneficiary under such letters of credit to Buyer
so long as Seller does not incur any additional liability or expense in
connection therewith. To the extent any letters of credit are not assignable to
Buyer, the same shall be credited to Buyer at Closing.



  (j)   Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.



  (k)   Closing Statement. A form of closing statement prepared by the Escrow
Agent, setting forth the prorations and adjustments to the Purchase Price
respecting the Property to be made pursuant to Article 6 (the “Closing
Statement”), executed by Seller.



  (l)   Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s building manager’s possession and originals or, if
originals are not available, copies, of all of the Property Documents, to the
extent not previously delivered to Buyer.

The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (k) of this Section 7.3 shall be delivered to Escrow
Agent on or prior to the Closing Date and the items to be delivered by Seller in
accordance with the terms of Subsection (l) of this Section 7.3 shall be
promptly delivered outside of escrow and shall be deemed delivered if the same
are located at the Property on the Closing Date.



7.4   Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver or cause
to be delivered the following:



  (a)   Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.



  (b)   Assignment of Leases. The Assignment of Leases executed by Buyer.



  (c)   Assignment of Intangible Property. The Assignment of Intangible Property
executed by Buyer.



  (d)   Buyer’s As-Is Certificate. The certificate of Buyer required under
Article 5 hereof.



  (e)   Evidence of Authority. A certificate of Buyer evidencing the due
authorization of Buyer to purchase the Property and Buyer’s execution of this
Agreement and the Closing Documents required to be delivered by Buyer.



  (f)   Other Documents. Such other documents as may be reasonably required by
the Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.



  (g)   Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.



  (h)   Closing Statement. The Closing Statement, executed by Buyer.

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Subsections (b) through (h) of this Section 7.4 shall be delivered to Escrow
Agent on or prior to the Closing Date.

ARTICLE 8 — CONDITIONS TO CLOSING



8.1   Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:



  (a)   Corporate Approval. The unconditional approval of the Transaction by
both the corporate officers and the Law Department of Prudential, each in their
sole and absolute discretion; provided that the same shall be obtained within
ten (10) days following the Effective Date;



  (b)   Representations True. All representations and warranties made by Buyer
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;



  (c)   Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law,
whether now or hereafter existing; and



  (d)   Buyer’s Deliveries Complete. Buyer shall have delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 7.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.



8.2   Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
expressly waived by Buyer in writing, at its sole option:



  (a)   Representations True. Subject to the provisions of Section 9.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date;



  (b)   Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 4 of this Agreement; and



  (c)   Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing.



8.3   Waiver of Failure of Conditions Precedent. At any time or times on or
before the date specified for the satisfaction of any condition, Seller or Buyer
may elect in writing to waive the benefit of any such condition set forth in
Section 8.1 or Section 8.2, respectively. By closing the Transaction, Seller and
Buyer shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 8.1 and Section 8.2, respectively.
In the event any of the conditions set forth in Sections 8.1 or 8.2 are neither
waived nor fulfilled, Seller or Buyer (as appropriate) may exercise such rights
and remedies, if any, that such party may have pursuant to the terms of
Article 11 hereof.



8.4   Approvals not a Condition to Buyer’s Performance. Subject to Buyer’s right
to terminate this Agreement prior to the expiration of the Due Diligence Period
in accordance with the terms of Article 5 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction, or (c) consents to assignments of any service contracts,
management agreements or other agreements which Buyer requests, or (d)
endorsements to the Owner’s Title Policy.

ARTICLE 9 — REPRESENTATIONS AND WARRANTIES



9.1   Buyer’s Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:



  9.1.1   Buyer’s Authorization. Buyer is duly organized (or formed), validly
existing and in good standing under the Laws of its State of organization and,
to the extent required by Law, the State in which the Property is located,
(b) is authorized to consummate the Transaction and fulfill all of its
obligations hereunder and under all Closing Documents to be executed by Buyer,
and (c) has all necessary power to execute and deliver this Agreement and all
Closing Documents to be executed by Buyer, and to perform all of Buyer’s
obligations hereunder and thereunder. This Agreement and all Closing Documents
to be executed by Buyer have been duly authorized by all requisite partnership,
corporate or other required action on the part of Buyer, company and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all Closing Documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
Law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.



  9.1.2   Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law.



  9.1.3   Patriot Act Compliance. Subject to Section 10.1.3, Buyer is not
(i) acting, directly or indirectly for, or on behalf of, any person, group,
entity or nation named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and is not
engaging in this Transaction, directly or indirectly, on behalf of, or
instigating or facilitating this Transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation, nor (ii) engaged in any dealings
or transactions, directly or indirectly, in contravention of any United States,
international or other applicable money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. § 1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto; provided, however, that none of the foregoing shall
apply to any person or entity to the extent that such person’s or entity’s
interest in Buyer, or any partner, member or stockholder of Buyer, is in or
through an entity whose securities are listed on a national securities exchange
quoted on an automated quotation system in the United States.

Buyer’s representations and warranties in this Section 9.1 shall survive the
Closing, and not be merged therein.



9.2   Seller’s Representations. Seller represents and warrants to Buyer as
follows:



  9.2.1   Seller’s Authorization. Seller is a limited liability company duly
organized and validly existing under the laws of the State of Delaware. This
Agreement has been, and all the documents executed by Seller which are to be
delivered to Purchaser at the Closing will be, duly authorized, executed and
delivered by Seller and will be legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms, will be
sufficient to convey title (if they purport to do so) and will not violate any
provisions of any agreement to which Seller is a party or to which the Property
or Seller is subject or bound. No consent, waiver or approval by any third party
is required in connection with the execution and delivery by Seller of this
Agreement or the performance by Seller of the obligations to be performed by
Seller under this Agreement. Upon receipt of the approval set forth in
Section 8.1(a), Seller will have obtained the authorization needed to ratify its
execution of this Agreement and all company authorization needed to consummate
the Transaction.



  9.2.2   Seller’s Knowledge Representations. To Seller’s knowledge:



  (a)   Except as listed in Exhibit K attached hereto and incorporated herein by
this reference, Seller has not received any written notice of any current or
pending litigation against Seller which would, in the reasonable judgment of
Seller, if determined adversely to Seller, materially adversely affect the
Property.



  (b)   As of the date of this Agreement, Seller has not entered into any
contracts, subcontracts or agreements affecting the Property which will be
binding upon Buyer after the Closing other than (i) the Contracts listed in
Exhibit B attached hereto, (ii) the Leases, and (iii) liens, encumbrances,
covenants, conditions, restrictions, easements and other matters of record.



  (c)   Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts,
except as listed in Exhibit K attached hereto. As of the date of this Agreement,
except as set forth on Exhibit K attached hereto and except for defaults cured
on or before the date hereof, Seller has neither (i) received any written notice
from any tenant of the Property asserting or alleging that Seller is in default
under such tenant’s Lease, nor (ii) sent to any tenant of the Property any
written notice alleging or asserting that such tenant is in default under such
tenant’s Lease.



  (d)   As of the date of this Agreement, the only tenants under signed leases
at the Property are the tenants listed in Exhibit L attached hereto and
incorporated herein by this reference (the “Rent Roll”); provided, however, that
the foregoing is not intended (and shall not be construed) as a representation
by Seller of the parties that are in actual possession of any portion of the
Property since there may be subtenants, licensees or assignees that are in
possession of portions of the Property of which Seller may not be aware. An
updated Rent Roll shall be delivered to Buyer at Closing.



  (e)   Except for violations cured or remedied on or before the date hereof and
except as listed in Exhibit K attached hereto, as of the date of this Agreement,
Seller has not received any written notice from any governmental authority of
any violation of any Law applicable to the Property.



  (f)   As of the date of this Agreement and at Closing, the Rent Roll is and
shall be true, correct and complete in all material respects; provided, however,
that for the purposes hereof, the Rent Roll shall only be deemed to be
materially inaccurate or incorrect if it is inaccurate or incorrect by more than
5% of the gross monthly income for the Property as set forth therein.



  (g)   The documents delivered or otherwise made available to Buyer prior to
Closing (i) include all documents used by Seller in the day-to-day operations
and management of the Property, and (ii) are the same documents used in
connection with (A) the performance by Seller of its fiduciary obligations to
its clients and investors, and (B) the preparation of financial statements and
reports submitted to the clients and investors of Seller.



9.3   General Provisions.



  9.3.1   No Representation as to Leases. Seller does not represent or warrant
that any particular Lease or Leases will be in force or effect on the Closing
Date or that the tenants will have performed their obligations thereunder.



  9.3.2   Seller’s Warranties Deemed Modified. To the extent that Buyer knows or
is deemed to know prior to the expiration of the Due Diligence Period that
Seller’s Warranties are inaccurate, untrue or incorrect in any way, such
representations and warranties shall be deemed modified to reflect Buyer’s
knowledge or deemed knowledge, as the case may be.



  9.3.3   Breach of Seller’s Warranties prior to Closing



  (a)   If at or prior to the Closing, any Buyer’s Representative obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller written notice thereof within five
(5) business days of obtaining such knowledge (but, in any event, prior to the
Closing). If at or prior to the Closing, Seller obtains actual knowledge that
any of Seller’s Warranties are untrue, inaccurate or incorrect in any material
respect, Seller shall give Buyer written notice thereof within five (5) business
days of obtaining such knowledge (but, in any event, prior to the Closing). In
either such event, Seller shall have the right to cure such misrepresentation or
breach and shall be entitled to a reasonable adjournment of the Closing (not to
exceed forty-five (45) days) for the purpose of such cure.



  (b)   If any misrepresentation or breach of any of Seller’s Warranties is
first discovered by Buyer after the expiration of the Due Diligence Period but
prior to Closing and Seller either does not elect to or is not able to so cure
any such misrepresentation or breach, then Buyer, as its sole remedies for any
and all such misrepresentations or breaches, shall have the following rights:



  (i)   If any of Seller’s Warranties are, individually or in the aggregate,
untrue, inaccurate or incorrect in any material respect, then Buyer may elect
either (A) to waive such misrepresentations or breaches and consummate the
Transaction without any reduction of or credit against the Purchase Price, or
(B) to terminate this Agreement by written notice given to Seller on the Closing
Date, in which event this Agreement shall be terminated, the Deposit shall be
returned to Buyer and, thereafter, neither party shall have any further rights
or obligations hereunder except as provided in any section hereof that by its
terms expressly provides that it survives any termination of this Agreement.



  (ii)   If any of Seller’s Warranties are untrue, inaccurate or incorrect but
are not, in the aggregate, untrue, inaccurate or incorrect in any material
respect, Buyer shall be deemed to waive such misrepresentation or breach of
warranty, and Buyer shall be required to consummate the Transaction without any
reduction of or credit against the Purchase Price.



  (c)   The untruth, inaccuracy or incorrectness of Seller’s Warranties shall be
deemed material for purposes of this Section 9.3.3 and the rest of this
Agreement only if Buyer’s aggregate damages resulting from the untruth,
inaccuracy or incorrectness of Seller’s Warranties are reasonably estimated to
exceed $50,000.00.



  9.3.4   Survival; Limitation on Seller’s Liability. Seller’s Warranties shall
survive the Closing and not be merged therein for a period of ninety (90) days
and Seller shall only be liable to Buyer hereunder for a breach of a Seller’s
Warranty with respect to which a claim is made by Buyer against Seller on or
before the ninetieth (90th) day after the date of the Closing. Anything in this
Agreement to the contrary notwithstanding, the maximum aggregate liability of
Seller for breaches of Seller’s Warranties shall be limited as set forth in
Section 15.15 hereof. Notwithstanding the foregoing, however, if the Closing
occurs, Buyer hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity, under this Agreement or otherwise to
make a claim against Seller for damages that Buyer may incur, or to rescind this
Agreement and the Transaction, as the result of any of Seller’s Warranties being
untrue, inaccurate or incorrect if (a) Buyer knew or is deemed to know that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing, or (b) Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are reasonably estimated to
aggregate less than $50,000.00.



  9.3.5   Disclosure. If and to the extent that Seller’s representations and
warranties become inaccurate, untrue or incorrect to the current actual
knowledge of the Designated Representatives, Seller shall promptly notify Buyer
in writing.

      ARTICLE 10 - COVENANTS
10.1
  Buyer’s Covenants. Buyer hereby covenants as follows:
 
   



  10.1.1   Confidentiality. Buyer acknowledges that any information heretofore
or hereafter furnished to Buyer with respect to the Property has been and will
be so furnished on the condition that Buyer maintain the confidentiality
thereof. Accordingly, Buyer shall hold, and shall cause the other Buyer’s
Representatives to hold, in strict confidence, and Buyer shall not disclose, and
shall prohibit the other Buyer’s Representatives from disclosing, to any other
person without the prior written consent of Seller: (a) the terms of the
Agreement, (b) any of the information in respect of the Property delivered to or
for the benefit of Buyer whether by any of Buyer’s Representatives or by any of
the Seller Parties, including, but not limited to, any information heretofore or
hereafter obtained by any Buyer’s Representatives in connection with its Due
Diligence, and (c) the identity of any direct or indirect owner of any
beneficial interest in Seller. Buyer’s obligation under clauses (a) and (c) of
the immediately preceding sentence shall survive the Closing and not be merged
therein. In the event the Closing does not occur or this Agreement is
terminated, Buyer shall promptly return to Seller all copies of documents
containing any of such information without retaining any copy thereof or extract
therefrom. Notwithstanding anything to the contrary hereinabove set forth, and
notwithstanding anything to the contrary set forth in Section 10.3.1 below,
Buyer may disclose such information (i) on a need-to-know basis to its
affiliates and its and their employees, lenders, consultants, agents, and
members of professional firms serving it or potential lenders, (ii) as any
governmental agency may require in order to comply with applicable Laws or a
court order, and (iii) to the extent that such information is a matter of public
record. The provisions of this Subsection 10.1.1 shall survive any termination
of this Agreement.



  10.1.2   Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
each of the Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from the breach of the terms of Subsection 10.1.1;
provided, however, that for purposes of Buyer’s indemnity hereunder the
definition of Liabilities shall not include “problems or conditions.” The
provisions of this section shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement.



  10.1.3   Delivery of Information Regarding Compliance. No later than ten (10)
business days from the Effective Date, Buyer agrees to provide documentation
reasonably necessary or desirable for Seller to verify that the representations
and warranties made in Section 9.1.3 are true, accurate and complete, which
documentation shall include, without limitation, information regarding the
ownership of Buyer and a list of any person or entity that directly or
indirectly owns more than a 25% interest in Buyer, together with the Social
Security number, FEIN number, or a copy of the passport, as applicable, for each
such person or entity. Notwithstanding any provision in this Agreement to the
contrary, Seller may disclose such information, with notice to Buyer, if
practicable (and if not, then promptly after such disclosure), to any government
agency or regulators in connection with any regulatory examination or if Seller
reasonably believes that such disclosure is required by Law or its regulatory
compliance policies.

              10.2   Seller’s Covenants. Seller hereby covenants as follows:    
 
 
    10.2.1     Contracts.
 
           



  (a)   Without Buyer’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed, between the date hereof and the Closing Date
Seller shall not extend, renew, replace or otherwise modify any Contract or
enter into any new service contract or agreement unless such Contract, service
contract or agreement (as so extended, renewed, replaced or modified) can be
terminated by the owner of the Property without penalty on not more than thirty
(30) days’ notice. Seller shall furnish Buyer with a written notice of the
proposed transaction which shall contain information that Seller believes is
reasonably necessary to enable Buyer to make informed decisions with respect to
the advisability of the proposed transaction. If Buyer fails to object in
writing to the terms set forth in Seller’s notice within three (3) business days
after receipt thereof, Buyer shall be deemed to have approved the terms of the
proposed transaction. Buyer’s consent shall not be unreasonably withheld,
conditioned or delayed with respect to any such transaction that is proposed
prior to the expiration of the Due Diligence Period. Buyer, in its sole and
absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such transaction that is proposed between the expiration of the
Due Diligence Period and the Closing.



  (b)   On or before the Closing, Seller shall terminate any management
agreements currently in effect with respect to the Property at the sole cost and
expense of Seller.



  10.2.2   Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between the date hereof and the Closing
Date Seller shall maintain and keep the Property in a manner consistent with
Seller’s past practices with respect to the Property; provided, however, that,
subject to Buyer’s right to terminate this Agreement prior to the expiration of
the Due Diligence Period in accordance with the terms of Article 5 hereof, Buyer
hereby agrees that, except for breaches of this Section 10.2.2, Buyer, shall
accept the Property subject to, and Seller shall have no obligation to cure,
(a) any violations of Laws, or (b) any physical conditions which would give rise
to violations of Laws, whether the same now exist or arise prior to Closing.
Between the date hereof and the Closing Date, Seller will advise Buyer of any
written notice Seller receives after the date hereof from any governmental
authority of the violation of any Laws regulating the condition or use of the
Property, and shall provide Buyer a copy of such notice.



10.3   Mutual Covenants.



  10.3.1   Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law, and (b) after the
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
Law. If either Seller or Buyer is required by applicable Law to issue a Release,
such party shall, at least two (2) business days prior to the issuance of the
same, deliver a copy of the proposed Release to the other party for its review.
As used herein, the term “Release” shall mean any press release or public
statement with respect to the Transaction or this Agreement. Nothing in this
Section 10.3.1 shall be deemed to prohibit any disclosures otherwise permitted
by Buyer under Section 10.1.1 above, or to prohibit any of Buyer’s activities
undertaken pursuant to Section 15.19 below (including without limitation the
promotion of a Registered Company (as defined below) or the making of required
disclosures or filings to or with the Securities and Exchange Commission.



  10.3.2   Brokers. Seller and Buyer expressly acknowledge that Seller’s Broker
has acted as the exclusive broker with respect to the Transaction and with
respect to this Agreement. Seller shall pay any brokerage commission due to
Seller’s Broker in accordance with the separate agreement between Seller and
Seller’s Broker. Seller agrees to hold Buyer harmless and indemnify Buyer from
and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) suffered or incurred by Buyer as a result of any
claims by Seller’s Broker or any other party claiming to have represented Seller
as broker in connection with the Transaction. Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction. Notwithstanding
anything to the contrary contained herein, for purposes of the indemnities set
forth in this Section, the definition of Liabilities shall not include “problems
or conditions.”



  10.3.3   Tax Protests; Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for the
Property due and payable during the Closing Tax Year and all prior Tax Years.
Buyer shall have the right to control the progress of and to make all decisions
with respect to any tax contest of the real estate taxes and personal property
taxes for the Property due and payable during all Tax Years subsequent to the
Closing Tax Year. All real estate and personal property tax refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; second, to pay any amounts due to any
past or present tenant of the Property as a result of such tax refund or credit
to the extent required pursuant to the terms of the Leases; and third,
apportioned between Buyer and Seller as follows:



  (a)   with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during the Closing Tax Year (regardless
of the year for which such taxes are assessed), such refunds and credits shall
be apportioned between Buyer and Seller in the manner provided in Section 6.3;



  (b)   with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period prior to the Closing
Tax Year (regardless of the year for which such taxes are assessed), Seller
shall be entitled to the entire refunds and credits; and



  (c)   with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period after the Closing Tax
Year (regardless of the year for which such taxes are assessed), Buyer shall be
entitled to the entire refunds and credits.



  10.3.4   Survival. The provisions of this Section 10.3 shall survive the
Closing (and not be merged therein) or earlier termination of this Agreement.

ARTICLE 11 — FAILURE OF CONDITIONS



11.1   To Seller’s Obligations. If, on or before the Closing Date, (i) Buyer is
in default of any of its obligations hereunder, or (ii) any of Buyer’s
representations or warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, or (iii) the Closing otherwise fails to occur
by reason of Buyer’s failure or refusal to perform its obligations hereunder in
a prompt and timely manner, and any such circumstance described in any of
clauses (i), (ii) or (iii) continues for five (5) business days after written
notice from Seller to Buyer, which written notice shall detail such default,
untruth or failure, as applicable, then Seller may elect to (a) terminate this
Agreement by written notice to Buyer, promptly after which the Deposit shall be
paid to Seller as liquidated damages as its sole remedy hereunder, and
thereafter the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive the condition and proceed to close the Transaction.



11.2   To Buyer’s Obligations. If, at the Closing, (i) Seller is in default of
any of its obligations hereunder, or (ii) any of Seller’s Warranties are, in the
aggregate, untrue, inaccurate or incorrect in any material respect, or (iii) the
Closing otherwise fails to occur by reason of Seller’s failure or refusal to
perform its obligations hereunder in a prompt and timely manner, and any such
circumstance described in any of clauses (i), (ii) or (iii) continues for five
(5) business days after written notice from Buyer to Seller, which written
notice shall detail such default, untruth or failure, as applicable, then Buyer
shall have the right, to elect, as its sole and exclusive remedy, to
(a) terminate this Agreement by written notice to Seller, promptly after which
the Deposit shall be returned to Buyer and, thereafter, the parties shall have
no further rights or obligations hereunder except for obligations which
expressly survive the termination of this Agreement, or (b) waive the condition
and proceed to close the Transaction, or (c) seek specific performance of this
Agreement by Seller. As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within ninety (90) days after the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.

ARTICLE 12 — CONDEMNATION/CASUALTY



12.1   Right to Terminate. If, after the date hereof, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining notice or
knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation that occurs after the date hereof, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than ten (10) business days after the receipt of Seller’s notice, and the
Closing Date shall be extended, if necessary, to provide sufficient time for
Buyer to make such election. The failure by Buyer to so elect in writing to
terminate this Agreement within such ten (10) business day period shall be
deemed an election not to terminate this Agreement. If this Agreement is
terminated pursuant to this Section 12.1, the Deposit shall be returned to Buyer
and, thereafter, this Agreement shall terminate and neither party to this
Agreement shall have any further rights or obligations hereunder other than any
arising under any section herein which expressly provides that it shall survive
the termination of this Agreement.



12.2   Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the date hereof and this Agreement is not terminated as permitted pursuant
to the terms of Section 12.1, then this Agreement shall remain in full force and
effect, Buyer shall acquire the remainder of the Property upon the terms and
conditions set forth herein and at the Closing:



  (a)   if the awards or proceeds, as the case may be, have been paid to Seller
prior to Closing, Buyer shall receive a credit at Closing equal to (i) the
amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller allocated Amounts; and



  (b)   to the extent that such award or proceeds have not been paid to Seller
prior to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Buyer shall receive a credit at Closing equal to Seller’s deductible
with respect to such casualty, less an amount equal to the Seller Allocated
Amounts, and (ii) Seller shall assign to Buyer at the Closing (without recourse
to Seller) the rights of Seller to, and Buyer shall be entitled to receive and
retain, such awards or proceeds; provided, however, that within one (1) business
day after receipt of such awards or proceeds, Buyer shall pay to Seller an
amount equal to the Seller Allocated Amounts not previously paid to Seller.

Buyer and Seller hereby agree that the costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred in connection
with obtaining payment of any awards or proceeds resulting from a condemnation
or eminent domain proceeding or incurred in connection with the negotiation
and/or settlement of any casualty claim with an insurer with respect to the
Property shall be paid Seller prior to the Closing Date (without the right to
seek reimbursement from Buyer) and be paid by Buyer after the Closing Date
(without the right to seek reimbursement from Seller).



12.3   Insurance. Seller shall maintain the property insurance coverage
currently in effect for the Property, or comparable coverage, through the
Closing Date.



12.4   Waiver. The provisions of this Article 12 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 12.

ARTICLE 13 — ESCROW PROVISIONS

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:



  (a)   The Escrow Agent shall invest the Escrow Deposits in government insured
interest-bearing instruments reasonably satisfactory to both Buyer and Seller,
shall not commingle the Escrow Deposits with any funds of the Escrow Agent or
others, and shall promptly provide Buyer and Seller with confirmation of the
investments made.



  (b)   If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.



  (c)   If for any reason the Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
Subsection (c). If for any reason the Closing does not occur and either party
makes a written demand upon the Escrow Agent for payment of the Escrow Deposits,
the Escrow Agent shall give written notice to the other party of such demand. If
the Escrow Agent does not receive a written objection from the other party to
the proposed payment within ten (10) days after such party’s receipt of such
notice, the Escrow Agent is hereby authorized to make such payment. If the
Escrow Agent does receive such written objection within such period, the Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.



  (d)   The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.



  (e)   Buyer shall pay any income taxes on any interest earned on the Escrow
Deposits. Buyer represents and warrants to the Escrow Agent that its taxpayer
identification number is 33-0802019.



  (f)   The Escrow Agent has executed this Agreement in the place indicated on
the signature page hereof in order to confirm that the Escrow Agent has received
and shall hold the Escrow Deposits in escrow, and shall disburse the Escrow
Deposits pursuant to the provisions of this Article 13.

The provisions of this Article 13 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

ARTICLE 14 — LEASING MATTERS



14.1   New Leases; Lease Modifications. Between the date hereof and the Closing
Date, Seller shall not change its current leasing or management practices
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed. Seller shall provide Buyer with information
outlining any such proposed changes to such leasing or management practices, and
Buyer shall have three (3) business days to provide written approval or
disapproval of such proposed changes; provided, however, that failure of Buyer
to respond within such three (3) business day period shall be deemed to
constitute approval of such proposed changes. Between the date hereof and the
Closing Date, Seller shall cause all vacant units to be made rent-ready and
available for occupancy based on standards and methods used by Seller prior to
execution of this Agreement and shall cause all appliances in all vacant units
to be clean and in working order (the “Appliance Standards”). Buyer shall
receive a credit of Seven Hundred Fifty and No/100 Dollars ($750.00) for each
unit that became vacant on a date that is seven (7) or more days prior to
Closing and that is not rent-ready (as reasonably determined by Buyer based on
standards customary in the industry) and available for occupancy as of the day
of Closing, provided that such $750.00 shall not include any costs to cause the
appliances to meet the Appliance Standards.



14.2   Lease Enforcement. Seller shall have the right, but not the obligation
(except to the extent that Seller’s failure to act shall constitute a waiver of
such rights or remedies), to enforce the rights and remedies of the landlord
under any Lease, by summary proceedings or otherwise (including, without
limitation, the right to remove any tenant), and to apply all or any portion of
any security deposits then held by Seller toward any loss or damage incurred by
Seller by reason of any defaults by tenants, and the exercise of any such rights
or remedies shall not affect the obligations of Buyer under this Agreement in
any manner or entitle Buyer to a reduction in, or credit or allowance against,
the Purchase Price or give rise to any other claim on the part of Buyer.

      ARTICLE 15 - MISCELLANEOUS
15.1
  Buyer’s Assignment.
 
   



  (a)   Buyer shall not assign this Agreement or its rights hereunder to any
individual or entity without the prior written consent of Seller, which consent
Seller may grant or withhold in its sole and absolute discretion, and any such
assignment shall be null and void ab initio. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Buyer shall constitute an assignment of this Agreement; provided, however, that
the foregoing shall not be construed to prohibit the transfer of stock in a
publicly traded company. Notwithstanding anything in this Section 15.1(a) to the
contrary, Buyer shall have the right to assign all of its right, title and
interest under this Agreement, without the prior written consent of Seller, to a
Registered Company (as defined in Section 15.20) or another entity managed or
controlled by Buyer or an entity controlling, controlled by or under common
control with Buyer.



  (b)   Reserved.



  (c)   In the event Buyer intends to assign its rights hereunder:



  (i)   Buyer shall send Seller written notice of its request at least five
(5) business days prior to the Scheduled Closing Date, which notice shall
include the legal name and structure of the proposed assignee and evidence
reasonably satisfactory to Seller of the valid legal existence of Buyer’s
assignee, its qualification (if necessary) to do business in the jurisdiction in
which the Property is located and of the authority of Buyer’s assignee to
execute and deliver any and all documents required of Buyer under the terms of
this Agreement; and



  (ii)   Buyer shall provide Seller any other information that Seller may
reasonably request with respect to the proposed assignee; and



  (iii)   Buyer and the proposed assignee shall execute an assignment and
assumption of this Agreement pursuant to which Buyer’s obligations hereunder are
expressly assumed by such assignee.



  (d)   Notwithstanding any provision in this Agreement to the contrary:



  (i)   Any permitted assignment by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, including, but not
limited to, those set forth in Article 5, Article 9 and Article 10 hereof, all
of which will be binding upon any assignee of Buyer.



  (ii)   No transfer by Buyer of any interest in this Agreement and no transfers
of direct or indirect interests in Buyer shall be permitted if the same would
cause the representations and warranties made in Section 9.1.3 to be untrue,
inaccurate or incomplete and Buyer covenants to cooperate with Seller’s requests
to provide documentation reasonably necessary or desirable for Seller to verify
that such representations and warranties are true, accurate and complete at all
times prior to Closing.



15.2   Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:



  (a)   Escrow Agent is hereby designated as the “Reporting Person” (as defined
in the Reporting Requirements) for the Transaction. Escrow Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.



  (b)   Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.



  (c)   Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is 20-0305046.



  (d)   Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.



15.3   Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents and the acceptance thereof shall effect
a merger, and be deemed the full performance and discharge of every obligation
on the part of Buyer and Seller to be performed hereunder.



15.4   Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.



15.5   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State in which the Property is located.



15.6   Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way define, describe or limit the scope or
intent of this Agreement or of any of the provisions hereof. All Exhibits
attached hereto shall be incorporated by reference as if set out herein in full.



15.7   Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.



15.8   Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.



15.9   Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile or by
e-mail (provided that the sender of such communication shall orally confirm
receipt thereof by the appropriate parties) or when personally delivered as
shown on a receipt therefor (which shall include delivery by a nationally
recognized overnight delivery service) or three (3) business days after being
mailed by prepaid registered or certified mail, return receipt requested, to the
address for each party set forth below. Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

  IF TO BUYER:
Triple Net Properties, LLC c/o Roc Realty Advisors, LLC 1606 Santa Rosa Road,
Suite 109 Richmond, Virginia 23229 Attention: Gus R. Remppies Telephone #:
(804) 285-1082 Telecopy #: (804) 285-1376 E-Mail Address: gremppies@rocra.com
COPY TO:
 
McGuire Woods LLP One James Center 901 East Cary Street Richmond, Virginia
23219-4030 Attention: Scott L. Weber, Esq. Telephone #: (804)775-4303 Telecopy
#: (804)698-2229 E-Mail Address: sweber@mcguirewoods.com
IF TO SELLER:
 
Fort Nelson Apartments, L.L.C. c/o Prudential Real Estate Investors 8 Campus
Drive Parsippany, New Jersey 07054 Attention: Joanna Mulford Telephone #:
(973) 683-1743 Telecopy #: (973)734-1411 E-Mail Address:
Joanna.mulford@prudential.com
COPY TO:
 
The Prudential Insurance Company of America c/o Prudential Real Estate Investors
8 Campus Drive, 4th Floor Arbor Circle South Parsippany, New Jersey 07054-4493
Attention: Jon Paul Morris, Esq. Telephone #: (973) 734-1446 Telecopy #:
(973) 683-1788 E-Mail Address: jonpaul.morris@prudential.com
COPY TO:
 
Lewis and Roca LLP 40 N. Central Avenue Phoenix, Arizona 85004 Attention: John
Rawicz, Esq. Telephone #: (602)262-5715 Telecopy #: (602)734-3761 E-Mail
Address: jrawicz@lrlaw.com



15.10   Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.



15.11   No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument. Notwithstanding the foregoing,
if the same is permitted pursuant to applicable Laws, Buyer shall be entitled to
record a notice of lis pendens if Buyer is entitled to seek (and is actually
seeking) specific performance of this Agreement by Seller in accordance with the
terms of Section 11.2 hereof. For purposes of the indemnity set forth in this
Section, the definition of Liabilities shall not include “problems or
conditions.”



15.12   Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.



15.13   Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any amendment or modification hereof or any of the Closing Documents.



15.14   Reserved.



15.15   Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, the maximum
aggregate liability of the Seller Parties, and the maximum aggregate amount
which may be awarded to and collected by Buyer, in connection with the
Transaction, the Property, under this Agreement and under all Closing Documents
(including, without limitation, in connection with the breach of any of Seller’s
Warranties for which a claim is timely made by Buyer) shall not exceed $400,000.
The provisions of this section shall survive the Closing (and not be merged
therein) or any earlier termination of this Agreement.



15.16   Time of Essence. Time is of the essence with respect to this Agreement.



15.17   WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.



15.18   Facsimile Signatures. Signatures to this Agreement transmitted by
telecopy shall be valid and effective to bind the party so signing. Each party
agrees to promptly deliver an execution original to this Agreement with its
actual signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.



15.19   Related Agreements. Contemporaneously with the execution of this
Agreement, Buyer and Seller are entering into that certain Purchase and Sale
Agreement (the “Related Agreement”) regarding The Heights (the “Other
Property”). Buyer shall have no right to acquire the Property unless Buyer
acquires the Other Property pursuant to the Related Agreement. Seller’s
obligation to sell the Property to Buyer is conditioned upon Buyer acquiring the
Other Property pursuant to the Related Agreement.



15.20   SEC Filings. Buyer may assign all of its rights, title and interest in
and to this Agreement in accordance with Section 15.1. The assignee may be a
publicly registered company (“Registered Company”) promoted by the Buyer. The
Seller acknowledges that it has been advised that if the purchaser is a
Registered Company, the assignee is required to make certain filings with the
Securities and Exchange Commission (the “SEC Filings”) that relate to the most
recent pre-acquisition fiscal year (the “Audited Year”) for the Property. To
assist the assignee in preparing the SEC Filings, the Seller agrees to provide
the assignee with the following prior to and/or up to six (6) months following
Closing, so long as Buyer or the assignee reimburse Seller for its costs in
providing such items to Buyer or the assignee:



  (a)   Access to bank statements for the Audited Year;



  (b)   Rent Roll as of the end of the Audited Year;



  (c)   Income and expense statements, year-end financial and monthly operating
statements for the Audited Year;



  (d)   Access to the general ledger for the Audited Year;



  (e)   Cash receipts schedule for each month in the Audited Year;



  (f)   Access to invoice for expenses and capital improvements in the Audited
Year;



  (g)   Copies of all insurance certificates (but not policies) for the Audited
Year; and



  (h)   Copies of accounts receivable aging as of the end of the Audited Year
and an explanation for all accounts over 30 days past due as of the end of the
Audited Year.

Buyer and it’s assignee hereby acknowledge and agree that Seller has agreed to
provide the information set forth in this Section solely as an accommodation to
Buyer and Seller (i) except for a breach of Seller’s Warranties, shall have no
liability to Buyer or Buyer’s assignee for any matter arising out of or relating
to this Section, (ii) shall have no liability to any third party whatsoever for
any matter arising out of or relating to this Section and (iii) except as
otherwise set forth in Seller’s Warranties, makes no representations and
warranties whatsoever with respect to the accuracy or completeness of the
information Seller provides pursuant to this Section. Buyer and Buyer’s assignee
hereby jointly and severally agree to indemnify, defend and hold each of the
Seller Parties free and harmless from and against any Liabilities (including
reasonable attorney’s fees, disbursements and expenses) arising out of or
resulting from the use by Buyer’s assignee of the information provided to it by
Seller or the reliance on such information by any third party or governmental
entity; provided, however, that for purposes of such indemnity the definition of
Liabilities shall not include “problems or conditions”. The provisions of this
Section 15.20 shall survive the Closing.

[Remainder of page intentionally blank]

4

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

SELLER:

FORT NELSON APARTMENTS, L.L.C., a

Delaware limited liability company



      By: PRUROSE PORTSMOUTH HOLDING LLC, a Delaware limited liability company

By: STRATEGIC PERFORMANCE FUND-II, INC., a Maryland corporation

     
By:
  /s/ Joanna Mulford
Joanna Mulford, Vice President



    By: ROSELAND/FORT NELSON, L.L.C., a New Jersey limited liability company

     
By:
  /s/ Marshall B. Tycher
Marshall B. Tycher, Manager



    BUYER:

TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company

By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer


5

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 13 and Section 15.2.

In witness whereof, the undersigned has executed this Agreement as of
December 7, 2007.

PIONEER TITLE COMPANY

By: /s/ Kristina Cates
Name: Kristina Cates
Title: Commercial Closer


6